Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10  are allowed.
	Claims 1-10 are considered allowable since when reading the claims in light of the specification none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “ storing targeted adverts having associated headers which indicate the nature of the advert; a firewall, behind the firewall, a data store having a first sealed data storage section for storing data relating to personal attributes of the viewer provided by a trusted authority, wherein device prevent at least some of the data in the first sealed data storage section from being altered, a second unsealed data storage section to enable the data in the first sealed section to be copied and modified by the viewer, in the second section an indicator to flag whether data has been modified; stored advert is not supplied to the display unit when a personal attribute stored in the first section indicates that the advert is not suitable for user ”.  
	The closest prior art (Kozak) teaches encrypting and modifying profiles.  Wang teaches about targeted ads.  None of these references disclose “storing targeted adverts having associated headers which indicate the nature of the advert; a firewall, behind the firewall, a data store having a first sealed data storage section for storing data relating to personal attributes of the viewer provided by a trusted authority, wherein device prevent at least some of the data in the first sealed data storage section from being altered, a second unsealed data ”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL H HONG/Primary Examiner, Art Unit 2426